Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2022, and 06/28/2022 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “410” in Fig. 17, “15/16” in Fig. 22, “612” in Fig. 23.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 28, and 32 are objected to because of the following informalities:  
“the group” in Claim 28 should be “a group”
“the system of Claim 10” in Claim 32 should be “the system of claim 30.

Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-25 and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,{3,5,8}, 10, 20 of U.S. Patent No.11177639 in view of Smul (US2758152). Although the claims at issue are not identical, they are not patentably distinct from each other because they are parent and child priority and corresponds to the same claimed structure.


17526100
US 11177639
21. (New) A system, comprising: a roof deck; and 
a passthrough including a first section having a first edge, a first end, a second end opposite the first end, a first surface extending from the first end to the second end, 
a second surface opposite the first surface, and 
an aperture extending from the first surface to the second surface, and 



a second section attached to the first section, wherein 

the second section includes a first edge substantially aligned with the first edge of the first section, and a sidewall extending between the first section and the second section, 

wherein the passthrough is configured to be installed on the roof deck, wherein the first surface is juxtaposed with and substantially parallel to the roof deck, and 

wherein the aperture of the first section of the passthrough is configured to align with an aperture formed within the roof deck; and at least one cable, 

wherein the aperture of the first section of the passthrough is sized and shaped to receive the at least one cable, and 


wherein the at least one cable extends outwardly from the first edge of the first section and the first edge of the second section of the passthrough.
















22. (New) The system of Claim 21, wherein the first section includes a second edge opposite the first edge of the first section, and the second section includes a second edge opposite the first edge of the second section, and wherein the second edge of the first section is substantially aligned with the second edge of the second section.

23. (New) The system of Claim 21, wherein the second section is removably attached to the first section.

24. (New) The system of Claim 21, wherein the passthrough is installed on the roof deck by a plurality of fasteners.














25. (New) The system of Claim 21, wherein the passthrough is installed on the roof deck by an adhesive.


40. (New) A cable passthrough, comprising: a first section having a first edge, a first end, a second end opposite the first end, a first surface extending from the first end to the second end, a second surface opposite the first surface, and 


an aperture extending from the first surface to the second surface, and a second section attached to the first section, wherein 
the second section includes a first edge substantially aligned with the first edge of the first section, and 


a sidewall extending between the first section and the second section, wherein 

the cable passthrough is configured to be installed on a roof deck such that the first surface is juxtaposed with and substantially parallel to the roof deck, and wherein 


the aperture of the first section is configured to align with an aperture formed within the roof deck, wherein 
the cable passthrough is configured to receive at least one cable, wherein 


the aperture of the first section is sized and shaped to receive the at least one cable, and wherein 

the at least one cable is capable of extending outwardly from the first edge of the first section and the first edge of the second section of the cable passthrough.
1. A system, comprising: 

a passthrough including a first section having a first edge, a first end, a second end opposite the first end, a first surface extending from the first end to the second end, and 
a second surface opposite the first surface (implicit, inherent)
a tubular member extending from the first surface to the second surface (implicit), a second section overlapping the first section, wherein 
the second section is removably attached to the first section

the second section including a first edge substantially aligned with the first edge of the first section, and a sidewall extending between the first section and the second section, 

wherein the passthrough is configured to be installed on a roof deck, wherein the first surface is juxtaposed with and substantially parallel to the roof deck, and 
wherein the tubular member of the first section of the passthrough is configured to align with an aperture formed within the roof deck; and at least one cable having a first end and a second end opposite the first end, 
wherein the tubular member of the first section of the passthrough is sized and shaped to receive the first end of the at least one cable, 

wherein the second end of the at least one cable extends outwardly from the first edge of the first section and the first edge of the second section of the passthrough.
 The above patent does not disclose a aperture limitation, but a tube limitation consisting of the further defining aperture limitations of the application.
However, Smul discloses a tube and aperture structure wherein the tube (16) is placed within an aperture (area in 23 where the tube is fitted into) (see Fig. 2) such that defining limitation of the aperture can be also be made using the tube or the tube or aperture wording can be used interchangeably in this claim.
It would be an obvious assertion since the reference and the application are related to electrical installation using aperture and tubes on roofs.  
2. The system of claim 1, wherein the first section includes a second edge opposite the first edge of the first section, and the second section includes a second edge opposite the first edge of the second section, and wherein the second edge of the first section is substantially aligned with the second edge of the second section.

23. (see claim 1)


3. The system of claim 2, wherein the first section includes a third edge extending between the first edge of the first section and the second edge of the first section, and the second section includes a third edge extending between the first edge of the second section and the second edge of the second section, and wherein the third edge of the first section is substantially aligned with the third edge of the second section.
5. The system of claim 3, wherein the passthrough includes a pocket having a perimeter defined by an area of attachment of the second section to the first section.
8. The system of claim 5, wherein the passthrough is affixed to the roof deck by a plurality of fasteners.

10. The system of Claim 1, wherein the passthrough is affixed to the roof deck by an adhesive.


20. A cable passthrough, comprising: a first section having a first edge a first end, a second end opposite the first end, a first surface extending from the first end to the second end, and 
 A second surface opposite the first surface (implicit, object have multiple surfaces and some are opposing)
a tubular member extending from the first surface (to the second surface- implicit); a second section overlapping the first section, 
the second section including a first edge substantially aligned with the first edge of the first section, wherein the second section is removably attached to the first section; and 

a sidewall extending between the first section and the second section, wherein 

the cable passthrough is configured to be installed on a roof deck such that the first surface is configured to be juxtaposed with and substantially parallel to the roof deck, and wherein 

the tubular member is configured to align with an aperture formed within the roof deck, wherein 
the cable passthrough is configured to receive at least one cable having a first end and a second end opposite the first end, wherein 
the tubular member of the first section of the cable passthrough is sized and shaped to receive the first end of the at least one cable, wherein 
the second end of the at least one cable is capable of extending outwardly from the first edge of the first section and the first edge of the second section of the cable passthrough.
The above patent does not disclose a aperture limitation, but a tube limitation consisting of the further defining aperture limitations of the application.
However, Smul discloses a tube and aperture structure wherein the tube (16) is placed within a aperture (area in 23 where the tube is fitted into) (see Fig. 2) such that defining limitation of the aperture can be also be made using the tube or the tube or aperture wording can be used interchangeably in this claim.
It would be an obvious assertion since the reference and the application are related to electrical installation using aperture and tubes on roofs.


Allowable Subject Matter
Claim 26-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





   /MA/   Examiner, Art Unit 2848

/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848